

115 HRES 738 IH: Expressing support for designation of February 14 as World Bonobo Day.
U.S. House of Representatives
2018-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 738IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2018Mr. Peters (for himself, Mr. Issa, Mr. Cárdenas, Mr. Cohen, Mr. Grijalva, Ms. Jackson Lee, Mr. Johnson of Georgia, Ms. Lee, Mr. McGovern, Mr. Pocan, Mr. Quigley, Mr. Serrano, and Mr. Hastings) submitted the following resolution; which was referred to the Committee on Natural ResourcesRESOLUTIONExpressing support for designation of February 14 as World Bonobo Day.
	
 Whereas the Bonobo Project is a 501(c)(3) nonprofit organization that seeks to elevate the status of the bonobo, an endangered species, and coordinate activities that support the preservation of bonobos in their natural habitat;
 Whereas bonobos are classified as great apes and are found only in the heart of the Democratic Republic of Congo (DRC), Africa, between the Congo River, the Lualaba River, and the Kasai/Sankuru Rivers;
 Whereas the International Union for Conservation of Nature (IUCN) has placed bonobos on the endangered species list, stating that there are as few as 15,000 bonobos left in the wild and their population is decreasing;
 Whereas bonobos share almost 99 percent of the same DNA with humans and they are closer genetically to humans than they are to gorillas or orangutans;
 Whereas bonobos are the only matriarchal great ape, and female alliances enable bonobos to maintain social dominance in their groups;
 Whereas bonobos primarily resolve tensions within and between their groups through sexual contact, not through fatal aggression;
 Whereas the Bonobo Project works with other bonobo organizations, such as Lola ya Bonobo, the only sanctuary for bonobos in the world; the staff at Lola ya Bonobo work to rescue, rehabilitate, and release bonobos back into the wild; and Lola ya Bonobo is located in Kinshasa, DRC, on 75 acres of forested land;
 Whereas the Bonobo Project also works with the Wamba Committee for Bonobo Research, located near the Luo Scientific Reserve in Wamba, DRC, which is the original site for bonobo research founded by Dr. Takayoshi Kano in 1973;
 Whereas bonobos are an endangered species for several reasons, but mainly due to poaching and habitat destruction and fragmentation;
 Whereas seven United States zoos have bonobos including the San Diego Zoo, Milwaukee County Zoo, Jacksonville Zoo, Columbus Zoo and Aquarium, Cincinnati Zoo and Botanical Garden, Memphis Zoo, and Fort Worth Zoo; the Milwaukee County Zoo sponsors the Bonobo and Congo Biodiversity Initiative; several of the zoos support bonobo sanctuary, research, and conservation efforts in the Congo; and the Ape Cognition and Conservation Initiative near Des Moines, Iowa, houses and studies a small group of bonobos; and
 Whereas February 14, Valentine's Day, would be an appropriate date to designate as World Bonobo Day: Now, therefore, be it
	
 That the House of Representatives— (1)supports designation of World Bonobo Day; and
 (2)encourages the people of the United States to participate in activities that help to educate the public about the need to protect bonobos as uniquely matriarchal, loving, and endangered great apes.
			